Title: To George Washington from William Malcom, 18 October 1780
From: Malcom, William
To: Washington, George


                  
                     Sir
                     Albany Oct. 18 1780
                  
                  Since my last letter of the 13th—The Enemy from the Western
                     Frontiers have destroyd the Settlement of Scohair—and another Smaller party
                     have burnt some houses to the Northward & taken
                     prisoner some Gentlemen of consequence—The Militia were orderd out—Eight Days
                     ago—Three Regts to Scohair—but when the Enemy appeard only 60 men had joind the
                     Levys which I had posted there—It is past a doubt that unless some Troops shall
                     soon arrive at this place Albany & Schenectady will be our
                     Frontiers—There has but very little assisstance derived from the Grants on this
                     Occassion—what cannot at present be accounted for—Col. Vanschaacks Regt left
                        this Three days ago, The Col. did not think it adviseable
                     to carry them to the Frontiers on account of desertions.
                  I beg leave to reffer you to the Governors Letter for
                     particulars—only I must remind your Excellency of the Situation of Fort
                     scuyler—they have only about Forty days provision & it appears
                     impossible to get Cattle in this Quarter. I have the Honor to be with great
                     Respect Your Excellencys most obed. Hble Ser.
                  
                     W. Malcom
                  
               